Case 19-40945   Doc 5   Filed 10/31/19   Entered 10/31/19 13:30:47   Desc Main
                           Document      Page 1 of 6
Case 19-40945   Doc 5   Filed 10/31/19   Entered 10/31/19 13:30:47   Desc Main
                           Document      Page 2 of 6
Case 19-40945   Doc 5   Filed 10/31/19   Entered 10/31/19 13:30:47   Desc Main
                           Document      Page 3 of 6
Case 19-40945   Doc 5   Filed 10/31/19   Entered 10/31/19 13:30:47   Desc Main
                           Document      Page 4 of 6
Case 19-40945   Doc 5   Filed 10/31/19   Entered 10/31/19 13:30:47   Desc Main
                           Document      Page 5 of 6
Case 19-40945   Doc 5   Filed 10/31/19   Entered 10/31/19 13:30:47   Desc Main
                           Document      Page 6 of 6
